DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendments
1)	Acknowledgment is made of Applicant’s preliminary amendments filed 05/03/21 and 12/10/19.      
Election
2)	Acknowledgment is made of Applicant’s election filed 05/03/21 in response to the species election requirement mailed 03/04/21.  Applicant has elected, without traverse, the bacterial combination species of Lactobacillus fermentum, Lactobacillus rhamnosus, Lactobacillus salivarius and Enterococcus faecium.
Status of Claims
3)	Claim 3 is amended via the preliminary amendment filed 12/10/2019.
Claims 3, 4 and 9 have been amended via the preliminary amendment filed 05/03/2021.
Claims 5-8 have been canceled via the preliminary amendment filed 05/03/2021.
Claims 1-4 and 9 are pending and are examined on the merits.
Priority
4)	The instant AIA  application filed 12/10/2019 claims priority to application MX/A/2019/002142 filed 02/22/2019 in Mexico.
	It is noted that a certified copy of the Mexican application has not been made of record. Accordingly, the claims are afforded the effective filing date of the instant application.
Objection(s) to Specification
5)	The instant specification is objected to for the following reasons:  
	(a)	The specification is objected to for the non-italicized recitations of bacterial names such as ‘Lactobacillus fermentum’, ‘Lactobacillus rhamnosus’, ‘Lactobacillus salivarius’ and ‘Enterococcus faecium’ etc.  To be consistent with practice in the art of bacterial nomenclature and to be consistent with the italicized format used in Table 1, it is suggested that Applicants delete the above-identified limitations via strikethrough, for example, Lactobacillus fermentum.
(b)	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other 
Rejection(s) under 35 U.S.C § 112(b)
6)	The following is a quotation of 35 U.S.C § 112(b): 
(B) CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7)	Claims 1-4 and 9 are rejected under 35 U.S.C § 112(b) as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicant regards as the invention.
The scope of instant claims is indeterminate since the claims are very poorly written.  
(a)	Claim 1 is ambiguous and indefinite in claiming a supplement product “that includes” method steps. It is unclear how a product claim, as opposed to a method claim, can include steps instead of elements or ingredients. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim. Note that a claim must be definite and complete in and of itself. Claim 1 as it stands fails to distinctly claim the subject matter without ambiguity. Does Applicant intend claim 1 to be a method claim?
(b)	Claim 1 is further ambiguous and indefinite in the limitation ‘improved superfood’. The term ‘improved’ is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the claim.  What degree or extent of improvement qualifies a food supplement as an improved superfood for dogs Is not clear. 
(c)	Claim 1 is further ambiguous and indefinite because it has improper antecedence in the limitation ‘the bacterial species’. See line 3.  There is no prior recitation of any ‘bacterial species’ in the claim.
(d)	Claim 1 is ambiguous and indefinite because it has improper antecedence in the limitations ‘the culture medium’ (line 5), ‘the live cricket’ (line 11) and ‘the hot air’ (last line). 
 	(e)	Claim 1 is further ambiguous and indefinite in the limitation ‘desired’ food size because it is unclear which specific food size is encompassed within the scope of the claim.

The claim makes no sense. 
(g)	Claim 1 is ambiguous and indefinite in the limitation ‘the theoretical growth time’ because it is unclear which precise time does it encompass. The term is not defined by the claim, the specification does not provide a standard for ascertaining the time, and one of ordinary skill in the art would not be reasonably apprised of the scope of the claim.  
(h)	Claims 2-4, and 9 are indefinite for lacking sufficient antecedence in the limitation ‘An …. supplement’. For proper antecedence, it is suggested that Applicant replace the above-identified limitation with the limitation --The … supplement--.
(i)	The dependent claim 2 is vague and indefinite in the limitations: ‘some ingredients ….. those that meet this characteristic’. What precise ingredients are encompassed within the scope of ‘some ingredients’ and what exactly is the ‘characteristic’ that must be met is not clear. The metes and bounds of the claim are indeterminate.
(j)	The dependent claim 3 is ambiguous and indefinite in the limitation ‘these stages’.  What exactly are ‘these stages’ is unclear.  Claim 1, from which claim 3 depends, does not recite any ‘stages’.
(k)	Claim 2 is ambiguous and indefinite due to the parenthetic limitation ‘(94.5 o C)’ which raises an indefiniteness issue as to whether or not the limitation is included, excluded, or optional.  
(l)	Claim 2, drawn to a supplement product, is further ambiguous and indefinite in the limitations: ‘must be cooked …… must be subjected to boiling water … in a pot’. This is not a proper claim format.
(m)	Analogous rejection and criticism apply to claim 3 with regard to the limitations ‘once these stages are finished all the ingredients become ground and mixed’.
(n)	Analogous rejection and criticism apply to claim 4 with regard to the limitations ‘all the …… ingredients are added’.
(o)	The dependent claim 4 is ambiguous and indefinite in the limitations: ‘all ground ingredients, lactobacilli, vitamins and minerals are mixed ….’.  Claim 4, as amended, depends from claim 1, wherein the only ground elements are vegetables and meats, but not generic lactobacilli, vitamins and minerals.

(q)	Claim 9 is further ambiguous and indefinite in the limitations: ‘the homologated ground ingredients’. It is unclear what is being conveyed via this phrase. The metes and bounds of the claim are indeterminate.
(r)	Claims 3-4, and 9, which depend from the rejected claim 1, are also rejected as being indefinite because of the indefiniteness identified supra in the base claim.
Claim Objection(s) - Suggestions
8)	Claims 1, 2 and 9 are objected to for the following reasons:
(a)	Claim 9 is objected to for the non-italicized recitation of the bacterial names ‘Lactobacillus fermentum’, ‘Lactobacillus rhamnosus’, ‘Lactobacillus salivarius’ and ‘Enterococcus faecium’.  To be consistent with practice in the art of bacterial nomenclature and to be consistent with the italicized format used in Table 1 of the as-filed specification, it is suggested that Applicants delete the above-identified limitations via strikethrough, for example, Lactobacillus fermentum.
(b)	Claim 1 is grammatically incorrect in the limitations: “includes the steps of: Cultivate the bacteria species …. filter the liquid culture ….. grind vegetables ….”. 
(c)	Claim 2 is objected to for leaving an unnecessary space immediately following the limitation ‘94.5’.  
(d)	Claim 1 is objected to for leaving an unnecessary space immediately following the limitations ‘60’ and ‘80’.  
Relevant Art
9)	The art made of record and not relied upon in any of the rejections is considered pertinent to Applicant’s disclosure: 
		Schmitz et al. (Vet. Med. Sci. 2: 71-94, 2016) taught a probiotic mixture for dogs comprising Lactobacillus fermentum, Lactobacillus rhamnosus and Lactobacillus salivarius.  Schmidt et al. taught feeding dogs with the probiotic, Enterobacter faecium.  See pages 81-84 including the paragraph paragraph bridging pages 83 and 84. 
Conclusion
10)	No claims are allowed.
The claim limitations such as ‘must be cooked’, ‘those that meet this characteristic must be subjected to ….’ and ‘once these stages are finished’ etc are not a proper way of 
Correspondence
11)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached on Monday to Friday from 7.00 a.m. to 4.00 p.m. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
13)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


June, 2021